Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 19, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Evidence of seven contemporaneous uncharged sales completed the narrative of the two charged observation sales, went to the issues of identity and acting-in-concert, and explained why the police focused on defendant, as well as being highly relevant to the element of intent to sell under the possession charge (see, People v Carter, 77 NY2d 95, 107, cert denied 499 US 967; People v Young, 262 AD2d 8; People v Richardson, 260 AD2d 292, lv denied 93 NY2d 977). The uncharged sales were clearly more probative than prejudicial (see, People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.